    Case 2:16-cv-01521-MHH Document 93 Filed 08/29/19 Page 1 of 8                    FILED
                                                                            2019 Aug-29 PM 04:40
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

NYREEKIS HUNTER, as Personal )
Representative of the Estate of  )
Ricky DeAngelo Hinkle, deceased, )
                                 )
     Plaintiff,                  )
                                 )
v.                               ) Case No. 2:16-cv-1521-MHH
                                 )
Habimana Dukuzumuremyi;          )
ADVANCED CORRECTIONAL )
HEALTHCARE, INC.; and            )
DAVID HICKS, D.O.                )
                                 )
     Defendants.                 )

       AMENDED REPORT OF PARTIES’ PLANNING MEETING

      1.    Pursuant to Fed. R. Civ. P. 26(f) and this Court’s August 23,

2019 Order, a meeting of the remaining parties was held on the 7th day of

August, 2019 and on the 29th day of August, 2019, and was attended by:

Mathew Garmon and Jeremy Knowles, counsel for Plaintiff, and John G.

Dana and James A. Stewart, counsel for Defendant, Habimana

Dukuzumuremyi, and J. Michael Cooper and H.C. Ireland, III, counsel for

Defendants, Advanced Directional Healthcare, Inc., and David Hicks, D.O..

      2.    Agreement to Mediate.

      The Parties have agreed to make a good faith effort and resolve this

case through mediation before each party moves forward with discovery. The
                                    1
    Case 2:16-cv-01521-MHH Document 93 Filed 08/29/19 Page 2 of 8




mediation is scheduled to occur on October 24, 2019 with Mr. Michael B.

Walls at the firm Upchurch, Watson, White & Max serving as the mediator.

Should mediation not conclude with a resolution and/or settlement agreement

between the parties, the parties agree to move forward with the Discovery Plan

below.

      3.     Discovery Plan.

      (a)    Discovery will be needed on the following subjects:

      (1)    Plaintiffs will need discovery on the facts, documents,

information and testimony relating to all of Plaintiffs’ claims and allegations

and alleged damages:

      (2)    Defendants will need discovery on Plaintiffs’ factual allegations,

claims and alleged damages as well as the facts, documents, information and

testimony relating to all of Defendants’ defenses and claims.

      (b)    Disclosure of electronically stored information will be handled

in accordance with the Federal Rules of Civil Procedure. Production of such

information in PDF format or hard copy is allowed but does not preclude a

party from seeking forensic review or analysis of electronic information to the

extent allowed under the Federal Rules of Civil Procedure.

      (c)    All discovery must be commenced in time to be completed by

August 1, 2020.


                                      2
       Case 2:16-cv-01521-MHH Document 93 Filed 08/29/19 Page 3 of 8




        (d)    The parties also agree that discovery may be limited as follows:

        (1)    Maximum of (40) interrogatories by each party to the other party

with responses due within (30) days after service.

        (2)    Maximum of (20) requests for admissions by each party to the

other party with responses due within (30) days after service.

        (3)    Maximum of (50) requests for production of documents by each

party to the other party with responses due within (30) days after service.

        (4)    Maximum of ten (10) depositions by Plaintiffs and maximum of

ten (10) depositions by the Defendants, except for good cause shown. No

deposition shall exceed seven hours, exclusive of breaks, unless agreed to by

the parties or ordered by the Court.

        (5)    Reports from retained experts, if any, under Rule 26(a)(2) are

due:

               From Plaintiff by February 15, 2020;

               From Defendant by March 15, 2020;

        (e).   Supplementation of initial disclosures and discovery responses

shall be in accordance with Rule 26(e) by April 1, 2020.

        4. Other Items.

        a.     The parties do not request a conference prior to entry of a

scheduling order. However, should the Parties not resolve this matter at


                                        3
     Case 2:16-cv-01521-MHH Document 93 Filed 08/29/19 Page 4 of 8




Mediation, the parties request a status conference on or before December 15,

2020.

        b.   Plaintiff should be allowed until January 15, 2020, to join

additional parties and to amend the pleadings. Defendant should be allowed

until February 15, 2020, to join additional parties and to amend the pleadings.

        c.   All potentially dispositive motions must be filed and served by

September 1, 2020.

        d.   Pursuant to FRCP Rule 5(b)(2)(E), the parties consent to service

by electronic means of pleadings and other papers covered by Rule 5.

        e.   Production of Electronically Stored Information: The parties do

not anticipate that this case will require the discovery of extensive

electronically stored information (ESI). Any relevant ESI that is produced to

the other party will be produced in hard copy or .pdf format, so as to enable

the parties to exchange such relevant information without undue burden or

expense. A requesting party may obtain relevant, non-privileged electronic

information in a format other than .pdf or hard copy upon agreement of the

parties or upon a showing of substantial need to the Court for such information

in that format.

        f.   Claw Back Agreement:         The Parties request entry of the

following order pursuant to Fed. R. Evid. 502:


                                      4
Case 2:16-cv-01521-MHH Document 93 Filed 08/29/19 Page 5 of 8




 In the event that either party (the “Discloser”) produces material
 or documents without intending to waive a claim of privilege or
 confidentiality, the Discloser does not waive any claim of
 privilege or confidentiality for purposes of this or any other
 proceeding if, within a reasonable amount of time after the
 Discloser actually discovers that such material or documents
 were produced, the Discloser notifies the other party (the
 “Recipient”) of the inadvertent disclosure of privileged or
 confidential items, identifying the material or documents
 produced and stating the privilege or confidentiality provision
 asserted. Mere failure to diligently screen documents before
 producing them does not waive a claim of privilege or
 confidentiality.

 If the Discloser asserts that it inadvertently produced privileged
 or confidential items in accordance with this Claw Back
 Agreement, the Recipient must return the specified material or
 documents and any copies within ten (10) days of the
 notification. The Recipient must further permanently destroy
 any electronic copies of such specified material or documents
 and affirm in writing to counsel for the Discloser of such
 destruction.

 In the event that the Recipient contends the documents are not
 subject to privilege or confidentiality as asserted by the Discloser
 in accordance with this Claw Back Agreement, the Recipient
 may, following the return and destruction described herein,
 challenge the privilege claim through a Motion to Compel or
 other pleading with the Court. The parties agree that any review
 of items by the Judge shall be an in-camera review. Should the
 Recipient not challenge the Discloser's claim of privilege or
 confidentiality, or should the Court determine that the documents
 are in fact subject to privilege or confidentiality, the documents,
 or information contained therein or derived therefrom, may not
 be used in this or any other proceeding (whether arbitration or
 state or federal court). Nothing contained within this Claw Back
 Agreement shall be deemed to waive any objection that any Party
 may wish to assert under applicable state or federal law.



                                  5
         Case 2:16-cv-01521-MHH Document 93 Filed 08/29/19 Page 6 of 8




          g.    The parties agree to provide each other: (1) copies of non-party

subpoenas for documents at least (5) business days prior to issuance to assess

and assert objections absent agreement, and a copy of all documents received

pursuant to non-party subpoenas within ten business days of receipt absent

agreement or Court order.

          h.    The parties consent to entry of the Court’s Standard HIPAA

Order.

          i.    Final lists of pretrial disclosures under Rule 26(a)(3) are due

fourteen (14) days before trial. Parties have seven (7) days after service of

final lists of pretrial disclosures to serve objections under Rule 26(a)(3).

          j.    All in limine motions should be filed fourteen (14) days before

trial.

          k.    The case should be ready for pretrial conference in October

2020.

          l.    The case should be ready for trial in November 2020 and is

expected to take approximately 7 days.




                                         6
    Case 2:16-cv-01521-MHH Document 93 Filed 08/29/19 Page 7 of 8




                               Respectfully submitted,


                               /s/ James A. Stewart
                               Bruce L. Gordon (ASB-1897-R70B)
                               John G. Dana (ASB-0493-A52J)
                               James A. Stewart (ASB-6201-E64S)

                               Counsel for Defendant, Habimana
                               Dukuzumuremyi


OF COUNSEL:
Gordon, Dana & Gilmore, LLC
600 University Park Place, Suite 100
Birmingham, Alabama 35209
205-874-7950 Telephone
205-874-7960 Facsimile
bgordon@gattorney.com
jdana@gattorney.com
jstewart@gattorney.com



                               /s/ H.C. Ireland, III
                               H.C. Ireland, III (ASB-9915-D66H)

                               Counsel for Defendants, Advanced
                               Correctional Healthcare, Inc. and David
                               Hicks, D.O.


OF COUNSEL:
Porterfield, Harper, Mills, Motlow & Ireland, P.A.
22 Inverness Center Parkway, Suite 600
Birmingham, AL 35242
Telephone: (205) 980-5000
Facsimile: (205) 980-5001
Email: ireland@phm-law.com


                                       7
    Case 2:16-cv-01521-MHH Document 93 Filed 08/29/19 Page 8 of 8




                               /s/ Matthew G. Garmon
                               Matthew G. Garmon (ASB-8225-X37K)
                               M. Todd Wheeles (ASB-5177-I65W)
                               Jeremy Knowles (ASB-3065-W86J)

                               Counsel for Plaintiff


OF COUNSEL:
MORRIS HAYNES
3500 Colonnade Parkway, Suite 100
Birmingham, Alabama 35243
Telephone: (205) 324-4008
Facsimile: (205) 324-0803
Email: mgarmon@mhhlaw.net
jknowles@mhhlaw.net



                     CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was electronically filed
with the Clerk of the Court using the Pacer system which sends notification
of such filing to counsel of record in this cause on August 29, 2019.




                                      /s/ James A. Stewart
                                      OF COUNSEL




                                     8
